EXHIBIT 10.6


AMENDMENT NO. 3
TO THE
DEAN FOODS COMPANY SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended and Restated Effective as of January 1, 2005)


This Amendment No. 3 is executed by Dean Foods Company (the “Company”).


WHEREAS, the Company established the Dean Foods Company Supplemental Executive
Retirement Plan (the “Plan”) for the benefit of employees of the Company or its
subsidiaries who receive salaries and bonuses in excess of the amount which may
be taken into account under the Dean Foods Company 401(k) Plan;


WHEREAS, the Plan was most recently amendment and restated to be effective
January 1, 2005;


WHEREAS, the Plan has been amended on two prior occasions;


WHEREAS, the Company now desires to amend the Plan to revise the eligibility
requirements to provide that the Compensation Committee of the Board of
Directors of the Company (or its delegee) must designate which eligible
employees will become participants in the Plan; and


WHEREAS, Article IX of the Plan authorizes the Company to amend the Plan.


NOW, THEREFORE, effective January 1, 2011, the Plan is hereby amended as
follows:


1.
Section 1.12 of the Plan is deleted in its entirety and is replaced as follows:



“1.12 ‘Participant’ shall mean an individual who (i) has Excess Compensation
during a Plan Year, and (ii) is designated by the Committee (or its appointed
delegee) as being eligible to participate in the Plan, or (iii) has an Account
as a result of having Excess Compensation in a prior Plan Year on or after
January 1, 2005. Notwithstanding the preceding, an individual who is a
Participant solely as a result of subsection (iii) shall not be eligible to
receive additional credits to such Participant’s Account under Article III
hereof unless such individual has also been designated as a Participant by the
Committee (or its appointed delegee) under subsection (ii) after meeting the
requirements of subsection (i) for the current (or a prior) Plan Year, provided,
that any Participant who has satisfied the requirements of subsection (i) and
been appointed by the Committee (or its appointed delegee) as a Participant in
this Plan under subsection (ii) shall continue to be a Participant until such
time as the Committee (or its appointed delegee) revokes such participation.”


This Amendment no. 3 has been executed on behalf of the Company by a duly
authorized officer on this 29th day of December, 2010 to be effective January 1,
2011.


DEAN FOODS COMPANY


/S/    MELINDA SCISSORS CONLEY
Melinda Scissors Conley
VP, Total Rewards



